NUMBER 13-16-00231-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
____________________________________________________________

THE STATE OF TEXAS,                                                    Appellant,

                                        v.

ANTHONY CHRISTIAN CASAS,                            Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                   of Victoria County, Texas.
____________________________________________________________

                           Order of Abatement
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      This case is presently before the Court on the State’s motion to abate for

supplemental findings of fact. For the reasons set forth below, we GRANT the motion

and ABATE the case.


                                        1
       A. Applicable Law

       Upon the timely request of the losing party in a motion to suppress, the trial court

is required to “state its essential findings.” State v. Elias, 339 S.W.3d 667, 674 (Tex.

Crim. App. 2011). “Essential findings” mean “findings of fact and conclusions of law

adequate to provide an appellate court with a basis upon which to review the trial court's

application of the law to the facts.” Id. (citing State v. Cullen, 195 S.W.3d 696, 699 (Tex.

Crim. App. 2006)).     We must abate for supplemental findings when the party has

requested findings of fact, and the findings that are made by the trial court “are so

incomplete that an appellate court is unable to make a legal determination.” State v.

Saenz, 411 S.W.3d 488, 495 (Tex. Crim. App. 2013).

       B. Discussion

       This case arises from a traffic stop which ended with Casas’ arrest for driving while

intoxicated. After the trial court granted Casas’ motion to suppress, the State made a

timely request for findings of fact and conclusions of law. The trial court entered findings

and conclusions, but the State argues that the findings did not address several potentially

case-dispositive matters regarding the testimony of Corporal Slovacek, the arresting

officer. The State now seeks supplemental findings regarding whether:

       1. The trial court believed that Corporal Slovacek’s testimony that Casas’ vehicle
          drove onto the improved shoulder was a lie or that she was mistaken.

       2. The trial court credited Corporal Slovacek’s testimony that Casas was driving
          49 miles per hour on a road with a 65 miles-per-hour speed limit.

       3. If the trial court did not credit Corporal Slovacek’s testimony regarding Casas’
          speed, whether the court believed that Corporal Slovacek was lying or was
          mistaken about Casas’ speed.


                                             2
        4. Whether the trial court credited Corporal Slovacek’s testimony that there are
           commonly intoxicated drivers on the area of highway where Casas was
           stopped, U.S. Highway 87 in the area north of Victoria.

        5. If the trial court did not credit Corporal Slovacek’s testimony, whether it believed
           that Corporal Slovacek was lying or was mistaken in her belief that intoxicated
           drivers were common in that area of the highway.

        The State argues that we would be unable to determine whether reasonable

suspicion existed without findings on these matters. We agree that these matters are

potentially dispositive of the case. 1 We remand this case to the trial court to enter

supplemental findings of fact addressing these questions. The supplemental findings

should be included in a supplemental clerk’s record filed with this Court within thirty days

of the date of this order. We respectfully request the trial court to notify this Court before

the expiration of that period if it needs more time.

        It is so ORDERED



                                                        PER CURIAM

Delivered and filed the
13th day of May, 2016.




        1 We stress that we express no opinion on the actual significance of these facts, if any, to the
disposition of the State’s appeal.
                                                   3